       Case 2:17-cr-00179-NJB-JVM Document 98 Filed 03/11/21 Page 1 of 23




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                           CRIMINAL ACTION


 VERSUS                                                             NO. 17-179


 KENNETH MARTIN                                                     SECTION: “G”




                                   ORDER AND REASONS

       Before the Court is Defendant Kenneth Martin’s (“Martin”) motion for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A).1 In the motion, Martin contends that his medical

conditions—combined with the elevated risk of contracting COVID-19 while in custody—

constitute sufficient grounds for a sentence reduction under Section 3582(c)(1)(A).2 The

government opposes the motion for compassionate release.3 Considering the motion, the

memoranda in support and in opposition, the record, and the applicable law, the Court denies the

motion.

                                         I. Background

       On September 28, 2017, Martin was charged by an Indictment with conspiracy to

distribute and to possess with the intent to distribute 40 grams or more of fentanyl and 100 grams

or more of heroin (“Count 1”); four counts of distribution of a quantity of heroin (“Counts 2, 3,

4, and 5”); four counts of distribution of fentanyl (“Counts 6, 7, 8, and 9”); one count of



       1
           Rec. Doc. 83.

       2
           Id.

       3
           Rec. Doc. 87.


                                                1
       Case 2:17-cr-00179-NJB-JVM Document 98 Filed 03/11/21 Page 2 of 23




possession of a firearm by a convicted felon (“Count 10”); and one count of possession of a

firearm in furtherance of a drug trafficking crime (“Count 11”).4 On October 15, 2018, the

government filed a bill of information under 21 U.S.C. § 851, charging Martin with prior drug

felonies.5 On October 18, 2018, Martin pleaded guilty as charged in Counts 1, 2–8, 10, and 11 of

the Indictment.6

       At the time that Martin entered his guilty plea, the statutory mandatory minimum sentence

for his conviction, in light of the enhancements under 21 U.S.C. § 851, was a total of 180 months.7

However, before Martin was sentenced, the First Step Act of 2018 was passed, which lowered

the total mandatory minimum he faced to 120 months.8

       On May 9, 2019, the Court sentenced Martin to the mandatory minimum term of 120

months imprisonment.9 The Court also sentenced Martin to a term of 6 years of supervised

release.10 When the instant motion was filed, Martin was incarcerated at the U.S. Penitentiary in

Atlanta, Georgia.11 However, BOP records reflect that he is currently housed at Federal




       4
           Rec. Doc. 17.

       5
           Rec. Doc. 49.

       6
           Rec. Doc. 50.

       7
           Rec. Doc. 57 at ¶ 110.

       8
           Rec. Doc. 66.

       9
        Rec. Doc. 82. Specifically, this Court sentenced Martin to a term of 60 months imprisonment as to each
       of Counts 1, 2, 3, 4, 5, 6, 7, 8, and 10, such terms to be served concurrently, and 60 months imprisonment
       as to Count 11, to be served consecutively to the sentence imposed for each of Counts 1, 2, 3, 4, 5, 6, 7, 8,
       and 10. Id. at 2.

       10
          Id. at 3. Specifically, this Court sentenced Martin to a term of four years supervised release as to Count
       1, six years as to Counts 2 through 8, and three years as to Counts 10 and 11, all terms to run concurrently.
       Id.

       11
            Rec. Doc. 83 at 14.


                                                        2
       Case 2:17-cr-00179-NJB-JVM Document 98 Filed 03/11/21 Page 3 of 23




Correctional Institution Texarkana, a low security facility.12 His projected release date is February

8, 2026.13

       On December 17, 2020, Martin filed the instant pro se motion for compassionate release

pursuant to Section 3582(c)(1)(A).14 On December 21, 2020, the Court appointed the Office of

the Federal Public Defender for the Eastern District of Louisiana to represent Martin.15 On

December 30, 2020, the government filed an opposition to the motion for compassionate

release.16 On February 5, 2021, Martin, through counsel, filed a supplemental memorandum in

further support of the motion for compassionate release.17

                                          II. Parties’ Arguments

A.     Martin’s Arguments in Support of the Motion

       Martin argues that his hypertension, obesity, and “diabetic threat”—combined with the

risks of contracting COVID-19 while incarcerated—constitute sufficient grounds for a sentence

reduction.18 Martin asserts that he exhausted his administrative remedies by filing a request for

compassionate release with the warden of his facility on October 16, 2020.19 As support, Martin

attaches an Administrative Remedy Informal Resolution Form he submitted to the BOP on




       12
            https://www.bop.gov/inmateloc/.

       13
            Id.

       14
            Rec. Doc. 83.

       15
            Rec. Doc. 84.

       16
            Rec. Doc. 87.

       17
            Rec. Doc. 93.

       18
            Rec. Doc. 83 at 2.

       19
            Id.


                                                    3
       Case 2:17-cr-00179-NJB-JVM Document 98 Filed 03/11/21 Page 4 of 23




December 3, 2020.20 The form states that Martin “filed [his] compassionate release request over

30 days ago” and had not received a response.21 Martin contends that his circumstances are

extraordinary and compelling to warrant compassionate release under Section 3582(c)(1)(A).22

He argues that a sentence of time served would accomplish the goals of sentencing set forth at 18

U.S.C. § 3553(a)(2).23 Finally, Martin asserts that he would not be a danger to the community if

released.24 He states that he would reside with his wife in New Orleans and would work for the

Sewerage and Water Board of New Orleans.25

B.     The Government’s Arguments in Opposition to the Motion

       The government makes three principal arguments in opposition to the instant motion.26

First, the government argues that Martin has not proven that he exhausted his administrative

remedies.27 Although Martin alleged that he submitted a request for release to the BOP in October

2020, the government asserts that he has provided no documentation in support of his claim.28

According to the government, the BOP has affirmed that it has no record of such a request.29

Therefore, the government asserts that this Court “could dismiss the defendant’s motion without



       20
            Rec. Doc. 83-1 at 10.

       21
            Id.

       22
            Rec. Doc. 83 at 3.

       23
            Id. at 7–9.

       24
            Id. at 11.

       25
            Id. at 12.

       26
            Rec. Doc. 87.

       27
            Id. at 11.

       28
            Id. at 13.

       29
            Id.


                                               4
       Case 2:17-cr-00179-NJB-JVM Document 98 Filed 03/11/21 Page 5 of 23




prejudice, or, for purposes of expedition, the Court alternatively could resolve the matter on the

merits.”30

       Second, the government contends that Martin has failed to present any “extraordinary and

compelling reasons” warranting a reduction under Section 3582(c)(1)(A).31 The government

contends that Martin has not submitted any medical documentation to support his claim that he

is obese or diabetic.32 The government concedes that Martin suffers from hypertension, but it

argues that hypertension is not among the CDC’s list of COVID-19 risk factors.33 The

government notes that hypertension falls within the CDC’s list of factors that “might” increase

the risk of severe illness.34 “Given the lack of data and certainty as to the ‘might’ category of

CDC factors,” the government argues that Martin “does not allege, much less prove, that he has

a medical condition constituting an ‘extraordinary and compelling reason’ for compassionate

release.”35 The government asserts that Martin’s hypertension “is well-controlled and does not

present any impediment to his ability to provide self-care in the institution.”36 Accordingly, the

government contends that the motion should be denied because Martin has failed to establish an

extraordinary and compelling reason for his release based on COVID-19.37

       Third, the government argues that the Section 3553(a) factors disfavor a sentence


       30
            Id.

       31
            Id. at 14.

       32
            Id. at 18.

       33
            Id. at 19.

       34
            Id. at 20.

       35
            Id.

       36
            Id.

       37
            Id.


                                                5
       Case 2:17-cr-00179-NJB-JVM Document 98 Filed 03/11/21 Page 6 of 23




reduction.38 The government asserts that Martin’s “long criminal history, which involves several

crimes with guns, violence, and drugs, combined with his conviction in the instant case for more

gun-assisted drug dealing, make him a poor candidate for compassionate release.”39 The

government notes that Martin’s pattern of criminal conduct has continued throughout his adult

life, which the government asserts suggests that he presents a danger to the community if

released.40 The government notes that Martin has served only a third of his 120 month sentence.41

For these reasons, the government asserts that this Court should deny the motion for a sentence

reduction.42 Finally, the government contends that this Court does not have authority to direct the

BOP to place Martin on home confinement.43

C.     Martin’s Arguments in Further Support of the Motion

       Martin makes four arguments in the supplemental brief filed through counsel: (1) he has

exhausted his administrative remedies; (2) his medical vulnerabilities constitute extraordinary

and compelling reasons to reduce his sentence and release him from prison; (3) his prior history,

clean prison record and family support suggest that he is exactly the type of offender worthy of

consideration for release; and (4) he does not pose a danger to the community and his release is

supported by the Section 3553(a) factors.44




       38
            Id. at 21.

       39
            Id.

       40
            Id. at 22.

       41
            Id.

       42
            Id. at 25.

       43
            Id.

       44
            See generally Rec. Doc. 93.


                                                6
       Case 2:17-cr-00179-NJB-JVM Document 98 Filed 03/11/21 Page 7 of 23




       First, Martin asserts that he has exhausted his administrative remedies.45 Martin asserts

that he has satisfied this administrative requirement because 30 days have lapsed since he

submitted his request to the warden of his facility.46 Martin contends that the Administrative

Remedy Informal Resolution Form corroborates “his claim that he filed a request prior to

November” and proves that the BOP was on notice of the request as of December 3, 2020.47

Therefore, Martin argues that he has exhausted his administrative remedies because there is “clear

evidence of the BOP receiving (and responding to) an inquiry from [him] regarding the status of

his request more than two months ago.”48 Additionally, Martin asserts that “the government’s

concession that the Court ‘could resolve the matter on the merits’ should be construed as a waiver

of any exhaustion defense.”49 Martin contends that it is “eminently clear that [he] made a good

faith effort to request the warden’s review of his claim and that the BOP was on notice of the

request months ago.”50 Martin contends that “[t]he only reason for invoking exhaustion is to

further delay [his] ability to have his request heard.”51

       Second, Martin argues that his medical vulnerabilities constitute extraordinary and

compelling reasons to reduce his sentence and release him from prison.52 Martin notes that he




       45
            Id. at 6–15.

       46
            Id. at 7.

       47
            Id. at 8.

       48
            Id.

       49
            Id.

       50
            Id. at 12.

       51
            Id. at 13.

       52
            Id. at 16.


                                                  7
       Case 2:17-cr-00179-NJB-JVM Document 98 Filed 03/11/21 Page 8 of 23




suffers from hypertension, is overweight, and is prediabetic.53 His daily medications include

Lisinopril and Hydrochlorothiazide, which are both used to treat high blood pressure. 54 Martin

asserts that these conditions make him especially vulnerable to experiencing severe illness,

complications, or death from COVID-19 if he contracts the virus in prison.55 Martin notes that

recent studies have found that hypertension is the “most prevalent comorbidity in patients

hospitalized for COVID-19.”56 Martin asserts that overweight people are also at higher risk of

severe injury from COVID-19.57 Furthermore, Martin notes that studies show a high prevalence

of prediabetes among hospitalized COVID-19 patients, and provide “early indications for a

possible association between preexisting prediabetes and COVID-19 disease severity.”58

       Third, Martin argues that his prior history, clean prison record and family support suggest

that he is the type of offender worthy of consideration for release.59 Martin suggests that prior to

his arrest and conviction in the instant case, every aspect of his life was controlled by drugs.60

Although he possessed a gun in furtherance of a drug trafficking crime, Martin notes that the



       53
            Id.

       54
            Id.

       55
            Id.
       56
         Id. (quoting Jing Yang, et al., Prevalence of comorbidities and its effects in coronavirus disease 2019
       patients: A systematic review and meta-analysis, Int’l Journal of Infectious Diseases, 94 (2020): 91-95, at
       Abstract (Apr. 3, 2020), https://www.ijidonline.com/article/S1201-9712(20)30136-3/pdf).

       57
         Id. at 18 (citing Meredith Wadman, Why COVID-19 is more deadly in people with obesity—even if they’re
       young, Science (Sept. 8, 2020), https://www.sciencemag.org/news/2020/09/why-covid-19-more-deadly-
       people-obesity-even-if-theyre-young).

       58
         Id. at 20 (quoting Thirunavukkarasu Sathish, Preexisting Diabetes and the Severity of COVID-19, Prim.
       Care      Diabetes     Europe    (Sept.     2,    2020),     https://www.ncbi.nlm.nih.gov/pmc/articles/
       PMC7480529/pdf/main.pdf).

       59
            Id.

       60
            Id.


                                                       8
       Case 2:17-cr-00179-NJB-JVM Document 98 Filed 03/11/21 Page 9 of 23




testimony of the agent and the statements of the AUSA at his sentencing hearing show that neither

the investigators nor the prosecution in this case ever suspected Martin of committing violence.61

Furthermore, Martin states that he has unusually strong family and community ties.62 He plans to

return to New Orleans and live with his wife following his release from prison.63 Additionally,

he has a contact at the Sewerage and Water Board who he believes can help him secure

employment.64 Martin asserts that he has maintained an excellent prison record, and he was

moved from a medium security facility in Atlanta to a low security facility in Texarkana as a

result of his exemplary prison conduct.65

       Finally, Martin argues that he does not pose a danger to the community and his release is

supported by the Section 3553(a) factors.66 Martin contends that he is in need of drug treatment,

which could be provided upon release.67 He will have the support of his family, and he is not a

violent offender.68 Therefore, Martin argues that granting a sentence reduction would be entirely

consistent with the Section 3553(a) factors because “the time he has spent in prison has been

sufficient to deter him from future crime, punish him for his offenses, protect the public, and

provide him with needed correctional treatment, and his rehabilitative needs will be more

effectively addressed in a community program where he will have the encouragement and


       61
            Id. at 21.

       62
            Id. at 22.

       63
            Id.

       64
            Id.

       65
            Id. at 23.

       66
            Id.

       67
            Id.

       68
            Id.


                                                9
       Case 2:17-cr-00179-NJB-JVM Document 98 Filed 03/11/21 Page 10 of 23




assistance of his strong family support system.”69

                                            III. Legal Standard

       Generally, a “court may not modify a term of imprisonment once it has been imposed.”70

Federal law provides three exceptions:

       (1) upon a motion for reduction in sentence under 18 U.S.C. § 3582(c)(1)(A);71

       (2) “to the extent expressly permitted by statute or by Rule 35 of the Federal Rules
       of Criminal Procedure”72; or

       (3) when the defendant was sentenced based on a retroactively lowered sentencing
       range.73

       Martin moves the Court to reduce his sentence under Section 3582(c)(1)(A).74 Motions to

reduce a sentence under Section 3582(c)(1)(A) are often referred to as “compassionate release”

motions.75 Prior to 2018, only the Director of the BOP could file a compassionate release motion

under Section 3582(c)(1)(A).76 In 2018, Congress passed, and the President signed into law, the

First Step Act.77 That Act amended the process to file compassionate release motions by

permitting prisoners to file such motions directly with a court.78



       69
            Id. at 24.

       70
            18 U.S.C. § 3582(c)(1)(A).

       71
            Id.

       72
            Id. § 3582(c)(1)(B).

       73
            Id. § 3582(c)(2).

       74
            Rec. Docs. 83, 93.

       75
            See, e.g., United States v. Reeves, No. CR 18-00294, 2020 WL 1816496, at *1 (W.D. La. Apr. 9, 2020).

       76
            Id.

       77
            See id.

       78
            See id.


                                                       10
       Case 2:17-cr-00179-NJB-JVM Document 98 Filed 03/11/21 Page 11 of 23




       Yet, before filing a compassionate release motion directly with a court, a prisoner must

exhaust the administrative requirements under Section 3582(c)(1)(A).79 Indeed, under

3582(c)(1)(A), a defendant may personally move the Court to reduce his or her sentence after

either (1) “the defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf” or (2) “the lapse of 30 days from

the receipt of [a request to the Bureau of Prisons to bring a motion on the defendant’s behalf] by

the warden of the defendant’s facility,” whichever is earlier.

       Once Section 3582(c)(1)(A)’s exhaustion requirement is satisfied, a court may reduce a

prisoner’s sentence if it finds that (1) “extraordinary and compelling reasons warrant such a

reduction” and (2) the reduction is “consistent with applicable policy statements issued by the

Sentencing Commission.”80 Finally, the Court must “also consider[ ] the factors set forth in 18

U.S.C. § 3553(a) to the extent that they are applicable.”81

                                             IV. Analysis

       In the instant motion, Martin argues that his medical conditions—combined with his

elevated risk of contracting COVID-19 while incarcerated—constitute sufficient grounds for a

sentence reduction under Section 3582(c)(1)(A).82 In response, the government argues that Martin

has not exhausted his administrative remedies or, alternatively, the motion for compassionate

release should be denied on the merits.83 The Court addresses each of these issues in turn.



       79
            See 18 U.S.C. § 3582(c)(1)(A).

       80
            Id.

       81
            Id.

       82
            Rec. Docs. 83, 93.

       83
            Rec. Doc. 87.


                                                 11
       Case 2:17-cr-00179-NJB-JVM Document 98 Filed 03/11/21 Page 12 of 23




A.     Whether Martin has Exhausted Administrative Remedies

       A defendant must exhaust administrative remedies before filing a motion in the district

court seeking compassionate release pursuant to Section 3582(c)(1)(A).84 If a defendant submits

a request for compassionate release to the warden of his facility, and thereafter there is a “lapse

of 30 days from the receipt of such a request by the warden of the defendant’s facility,”85 the

exhaustion requirement is satisfied, and the Court may consider a motion for compassionate

release filed by the defendant. The Fifth Circuit has held that the exhaustion requirement is not

jurisdictional, but it is a mandatory claim-processing rule.86 Because the administrative

exhaustion requirement is a claim-processing rule, it must be enforced unless it is waived by the

government.87

       In this case, Martin argues that he exhausted his administrative remedies by filing a

request for compassionate release with the warden of his facility on October 16, 2020. 88 As

support, Martin attaches an Administrative Remedy Informal Resolution Form he submitted to

the BOP on December 3, 2020.89 The form states that Martin “filed [his] compassionate release

request over 30 days ago” and had not received a response.90 On the form, Martin indicated that

       84
          United States v. Franco, 973 F.3d 465, 468 (5th Cir. 2020) (“The statute’s requirement that a defendant
       file a request with the BOP before filing a motion in federal court is a [mandatory] nonjurisdictional claim-
       processing rule.”); 28 U.S.C. § 3582(c)(1)(A).

       85
            Franco, 973 F.3d at 468.

       86
            Id.

       87
         See United States v. Rivas, No. 20-10360, 2020 WL 6437288, at *2 (5th Cir. Nov. 2, 2020) (“Because the
       statutory language is mandatory—that a prisoner must exhaust their BOP remedy before filing in district
       court—we must enforce this procedural rule since the Government did not waive the exhaustion issue on
       appeal.”).

       88
            Rec. Doc. 83 at 2.

       89
            Rec. Doc. 83-1 at 10.

       90
            Id.


                                                       12
      Case 2:17-cr-00179-NJB-JVM Document 98 Filed 03/11/21 Page 13 of 23




he had spoken to his case manager several times and was told to “be patient.”91 The form is signed

by a BOP employee, and includes a response telling him to “[s]ee the C.M.C. Brodigan during

Main-Line.”92

       The government argues that Martin has provided no documentation in support of his claim

that he submitted a request to the BOP in October 2020.93 According to the government, the BOP

has affirmed that it has no record of such a request.94 In reply, Martin contends that the

Administrative Remedy Informal Resolution Form corroborates “his claim that he filed a request

prior to November” and proves that the BOP was on notice of the request as of December 3,

2020.95 Martin contends that it is “eminently clear that [he] made a good faith effort to request

the warden’s review of his claim and that the BOP was on notice of the request months ago.”96

       The Administrative Remedy Informal Resolution Form clearly shows that the BOP

received and responded to an inquiry from Martin regarding the status of his request for

compassionate release on December 3, 2020, over two months ago.97 Considering the evidence

and the lapse of time since the BOP either received the original request or was subsequently made

aware of the request through the Administrative Remedy Informal Resolution Form, the Court

finds that Martin has exhausted his administrative remedies.98


       91
            Id.

       92
            Id.

       93
            Rec. Doc. 87 at 13.

       94
            Id.

       95
            Rec. Doc. 93 at 8.

       96
            Id. at 12.

       97
            Rec. Doc. 83-1 at 10.

       98
            See United States v. Smith, No. 18- 232, 2020 WL 3451521, at *2 (E.D. Wash. June 24, 2020).


                                                       13
       Case 2:17-cr-00179-NJB-JVM Document 98 Filed 03/11/21 Page 14 of 23




B.     Whether Extraordinary and Compelling Reasons Warrant a Sentence Reduction

       Pursuant to 28 U.S.C. § 3582(c)(1)(A)(i), a district court may reduce a term of

imprisonment if the court finds “extraordinary and compelling reasons warrant such a reduction”

and “such a reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” Section 1B1.13 of the United States Sentencing Guidelines is the applicable policy

statement. Application Note 1 to Section 1B1.13 defines the term “extraordinary and compelling

reasons” to include the following situations: (1) the defendant is suffering from a terminal illness

(“Subsection A1”); (2) the defendant is suffering from a condition that “substantially diminishes

the ability of the defendant to provide self-care within the environment of a correctional facility

and from which he or she is not expected to recover” (“Subsection A2”); (3) the defendant is at

least 65 years old, is experiencing a serious deterioration in physical or mental health because of

the aging process, and has served at least 10 years or 75 percent of his or her term of

imprisonment, whichever is less (“Subsection B”); (4) the death or incapacitation of the caregiver

of the defendant’s minor child or minor children (“Subsection C1”); (5) the incapacitation of the

defendant’s spouse or registered partner when the defendant would be the only available caregiver

for the spouse or registered partner (“Subsection C2”); or (6) “[a]s determined by the Director of

the Bureau of Prisons, there exists in the defendant’s case an extraordinary and compelling reason

other than, or in combination with, the reasons described” in the proceeding subsections

(“Subsection D”).99

       In the instant case, Martin is not suffering from a terminal illness, and he is not yet 65

years old. Additionally, Martin does not argue that any family circumstances might warrant a

reduction of his sentence under Subsection C. Accordingly, Subsections A, B, and C of the


       99
            U.S.S.G. § 1B1.13 cmt. n.1 (2018).


                                                 14
       Case 2:17-cr-00179-NJB-JVM Document 98 Filed 03/11/21 Page 15 of 23




Application Note do not apply. Instead, Martin argues that his case falls within Subsection D.

       Subsection D requires a finding of extraordinary and compelling reasons to justify a

reduction of sentence. The Sentencing Guidelines were last amended on November 1, 2018, and

therefore the policy statement has not been updated since the enactment of the First Step Act on

December 21, 2018.100 Before the enactment of the First Step Act, only the Bureau of Prisons

could move for compassionate release under Section 3582. The First Step Act amended Section

3582(c) to allow a defendant to bring a motion for compassionate release “if he has exhausted his

administrative rights to appeal the BOP’s failure to bring such a motion or has waited 30 days

after the warden’s receipt of the request, whichever is earlier.”101

       In light of the First Step Act, there has been disagreement over whether courts may

determine what constitutes an extraordinary and compelling reason under the catchall provision

in Subsection D.102 Recent Fifth Circuit caselaw instructs that reference to the Guidelines is one

step in the district court’s own determination of whether extraordinary and compelling reasons

warrant a reduction of sentence.103 The Guidelines are not “the dispositive boundary of what may

be judicially determined to be extraordinary and compelling reasons for a sentence reduction for

medical reasons.”104 Accordingly, “the decision of whether to ultimately grant a modification is

left to the sound discretion of the trial court,” and such decisions are reviewed on appeal for abuse




       100
             See United States v. Gomez, 960 F.3d 173, 176 (5th Cir. 2020).

       101
             United States v. Bell, No. 20-10427, 2020 WL 5823316, at *1 (5th Cir. Sept. 30, 2020).

       102
          United States v. Lawrence, No. CR 13-42, 2020 WL 5411778, at *3–4 (E.D. La. Sept. 9, 2020) (collecting
       cases).

       103
             United States v. Gonzalez, 819 F. App’x 283, 284 (5th Cir. 2020).

       104
             Id.


                                                        15
       Case 2:17-cr-00179-NJB-JVM Document 98 Filed 03/11/21 Page 16 of 23




of discretion.105

        In the motion, Martin contends that his medical conditions—combined with the elevated

risk of contracting COVID-19 while in custody—constitute sufficient grounds for a sentence

reduction under Section 3582(c)(1)(A).106 Specifically, Martin asserts that he has hypertension,

is overweight, and is prediabetic, and he argues that these conditions make him vulnerable to a

severe infection if he contracts COVID-19.107 The government contends that Martin has not

submitted any medical documentation support for his claim that he is obese or diabetic.108 The

government concedes that Martin suffers from hypertension, but the government argues that

hypertension is not among the CDC’s list of COVID-19 risk factors.109

      The BOP medical records submitted in support of this motion show that Martin suffers from

hypertension, is overweight, and is prediabetic. Martin takes Lisinopril and Hydrochlorothiazide

daily to treat his high blood pressure.110 Martin is 6 feet tall and weighs 200 pounds, with a

resulting Body Mass Index of 28.2, placing him at the higher end of the overweight range.111

Laboratory work completed on Martin in March 2020 showed a hemoglobin A1C level of 5.8,

with a note that a range of 5.7 to 6.4 represents “increased risk” for diabetes and above 6.4 reflects

diabetes.112


        105
              Id. (quoting United States v. Hernandez, 645 F.3d 709, 712 (5th Cir. 2011)).

        106
              Rec. Docs. 83, 93.

        107
              See id.

        108
              Rec. Doc. 87 at 18.

        109
              Id. at 19.

        110
              Rec. Doc. 94-2 at 2.

        111
              Id. at 5.

        112
           Rec. Doc. 87-2 at 26. The CDC characterizes the 5.7% to 6.4% range in a hemoglobin A1C test as “pre-
        diabetes.” See Centers for Disease Control and Prevention, All About Your AC1,
                                                          16
      Case 2:17-cr-00179-NJB-JVM Document 98 Filed 03/11/21 Page 17 of 23




       The CDC has stated that people with hypertension might be at an increased risk of severe

illness from COVID-19.113 According to information published by the CDC, people with

hypertension face a risk of hospitalization that is three times higher than those without

preconditions.114 Additionally, the Journal of the American Medical Association published a

study of 5,700 patients hospitalized with COVID–19 in the New York City area finding that

hypertension was among “[t]he most common comorbidities,” with 56.6% of hospitalized

patients having hypertension.115

       The CDC has also stated that overweight people might be at an increased risk of severe

illness from COVID-19.116 “Since the pandemic began, dozens of studies have reported that many

of the sickest COVID-19 patients have been people with obesity.”117 More recent studies

“demonstrated that even people who are merely overweight are at higher risk.”118 The largest

descriptive study of hospitalized COVID-19 patients in the United States “found that 77% of




       https://www.cdc.gov/diabetes/managing/managing-blood-sugar/a1c.html (last visited Mar. 11, 2021).

       113
             Centers for Disease Control and Prevention, People with Certain Medical Conditions,
       https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html
       (last visited Mar. 11, 2021).
       114
          Centers for Disease Control and Prevention, COVID-19 Associated Hospitalization Related to
       Underlying Medical Conditions, https://stacks.cdc.gov/view/cdc/91858 (last visited Mar. 11, 2021).

       115
           Safiya Richardson, et al., Presenting Characteristics, Comorbidities, and Outcomes Among 5700
       Patients Hospitalized with COVID–19 in the New York City Area,                             JAMA,
       https://jamanetwork.com/journals/jama/fullarticle/2765184 (last visited Mar. 11, 2021).

       116
             Centers for Disease Control and Prevention, People with Certain Medical Conditions,
       https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html
       (last visited Mar. 11, 2021).

       117
          Meredith Wadman, Why COVID-19 is more deadly in people with obesity—even if they’re young,
       Science (Sept. 8, 2020), https://www.sciencemag.org/news/2020/09/why-covid-19-more-deadly-people-
       obesity-even-if-theyre-young (last visited Mar. 11, 2021).

       118
             Id.


                                                    17
      Case 2:17-cr-00179-NJB-JVM Document 98 Filed 03/11/21 Page 18 of 23




nearly 17,000 patients hospitalized with COVID-19 were overweight (29%) or obese (48%).”119

       The CDC has stated that people with type 2 diabetes are at an increased risk of severe

illness from COVID-19.120 Prediabetes is “a serious health condition where blood sugar levels

are higher than normal, but not high enough yet to be diagnosed as type 2 diabetes.”121 The impact

of preexisting prediabetes on COVID-19 has not been well studied.122 However, recent studies

“suggest that preexisting prediabetes is much more prevalent in COVID-19 patients than known

type 2 diabetes.”123 A suburban hospital study conducted in New Jersey found that 23.9% of

hospitalized COVID-19 patients had preexisting prediabetes, and another study conducted in

China found that 28.5% of hospitalized COVID-19 patients had preexisting prediabetes.124 These

studies “provide early indications for a possible association between preexisting prediabetes and

COVID-19 disease severity.”125

       Considering the foregoing, Martin’s medical conditions make him particularly vulnerable

to severe illness from COVID-19 so as to warrant a finding of “extraordinary and compelling”

circumstances to justify a reduction of sentence. However, the Court notes that Martin was

transferred to Federal Correctional Institution Texarkana, a low security facility, during the

       119
             Id.

       120
             Centers for Disease Control and Prevention, People with Certain Medical Conditions,
       https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html
       (last visited Mar. 11, 2021).

       121
               Centers   for    Disease      Control     and       Prevention,      What    is   Prediabetes?,
       https://www.cdc.gov/diabetes/basics/prediabetes.html (last visited Mar. 11, 2021).

       122
          Thirunavukkarasu Sathish, Preexisting Diabetes and the Severity of COVID-19, Prim. Care Diabetes
       Europe (Sept. 2, 2020), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7480529/pdf/main.pdf (last visited
       Mar. 11, 2021).

       123
             Id.

       124
             Id.

       125
             Id.


                                                      18
       Case 2:17-cr-00179-NJB-JVM Document 98 Filed 03/11/21 Page 19 of 23




pendency of the instant motion. Martin has not updated the Court on conditions at FCI Texarkana.

Because FCI Texarkana is a low security facility, it is unclear whether Martin is better able to

practice social distancing at the facility. Additionally, the BOP has begun to administer COVID-

19 vaccinations to inmates. Overweight inmates or inmates with hypertension are listed as Priority

Level 3 on the BOP’s COVID-19 Distribution Procedure.126 As of March 11, 2021, the BOP has

distributed 75,395 doses of the COVID-19 vaccine nationwide.127 At FCI Texarkana, 182 inmates

have been fully inoculated.128

C.     Whether the Section 3553(a) Factors Weigh in Favor of Reducing Martin’s Sentence

       If “extraordinary and compelling” circumstances warrant a reduction in sentence, the

Sentencing Guidelines’ policy statement regarding compassionate release states that a

defendant’s sentence may be reduced only if “the defendant is not a danger to the safety of any

other person or to the community, as provided in 18 U.S.C. § 3142(g),” and the Court’s

determination is in line with “the factors set forth in 18 U.S.C. § 3553(a).”129

       Martin argues that his release is supported by the Section 3553(a) factors, and he does not

pose a danger to any person or to society if released.130 The government asserts that “Martin’s

long criminal history, which involves several crimes with guns, violence, and drugs, combined

with his conviction in the instant case for more gun-assisted drug dealing, make him a poor




       126
           Federal Bureau of Prisons Clinical Guidance, COVID-19 Vaccine Guidance (Jan. 22, 2021),
       https://www.bop.gov/resources/health_care_mngmt.jsp (last visited Mar. 11, 2021).

       127
             https://www.bop.gov/coronavirus/ (last visited Mar. 11, 2021).

       128
             Id.

       129
             U.S.S.G. § 1B1.13 cmt. n.1 (2018).

       130
             Rec. Docs. 83, 93.


                                                        19
      Case 2:17-cr-00179-NJB-JVM Document 98 Filed 03/11/21 Page 20 of 23




candidate for compassionate release.”131

       Section 3142(g) sets out the factors courts must consider in deciding whether to release a

defendant pending trial. The factors related to whether a petitioner is a danger to the community

include: “the nature and circumstances of the offense charged,” “the history and characteristics

of the person,” including “the person’s character, physical and mental condition, family ties,

employment, financial resources, length of residence in the community, community ties, past

conduct, history relating to drug or alcohol abuse, [and] criminal history,” and “the nature and

seriousness of the danger to any person or the community that would be posed by the person’s

release.”132 Section 3553(a), which sets forth the factors to consider in initially imposing a

sentence, requires the Court to consider:

       (1) the nature and circumstances of the offense and the history and characteristics
       of the defendant; [and]
       (2) the need for the sentence imposed—
       (A) to reflect the seriousness of the offense, to promote respect for the law, and to
       provide just punishment for the offense;
       (B) to afford adequate deterrence to criminal conduct;
       (C) to protect the public from further crimes of the defendant; and
       (D) to provide the defendant with needed educational or vocational training,
       medical care, or other correctional treatment in the most effective manner[.]133

       On May 9, 2019, Martin appeared before this Court for sentencing after pleading guilty

to multiple drug trafficking and firearm offenses.134 This Court sentenced Martin to the mandatory

minimum term of 120 months imprisonment.135 The Court also sentenced Martin to a term of 6


       131
             Rec. Doc. 87 at 21.

       132
             18 U.S.C. § 3142(g).

       133
             18 U.S.C. § 3553(a).

       134
             Rec. Doc. 82.

       135
          Id. Specifically, this Court sentenced Martin to a term of 60 months imprisonment as to each of Counts
       1, 2, 3, 4, 5, 6, 7, 8, and 10, such terms to be served concurrently, and 60 months imprisonment as to Count
       11, to be served consecutively to the sentence imposed for each of Counts 1, 2, 3, 4, 5, 6, 7, 8, and 10. Id.
                                                       20
       Case 2:17-cr-00179-NJB-JVM Document 98 Filed 03/11/21 Page 21 of 23




years of supervised release.136

       Martin is a 46-year-old, African American male.137 He is married.138 He has two adult

children and three adult step-children.139 Martin has a history of substance abuse, and he

reportedly began using heroin at age 20.140 At the time of sentencing, Martin reported that he was

addicted to heroin.141 He had never received substance abuse treatment, and he had reportedly

concealed his heroin abuse from his family.142

       Martin did not finish high school.143 He has a limited employment history as a contractor

and laborer.144 At the time of his arrest, Martin was unemployed.145 Martin has multiple prior

convictions for illegal carrying of a weapon, possession of illegal drugs, illegal possession of a

stolen automobile, armed robbery, fraud, simple battery, and driving under the influence.146 He

was on probation at the time of the instant offense.147



       at 2.

       136
           Id. at 3. Specifically, this Court sentenced Martin to a term of four years supervised release as to Count
       1, six years as to Counts 2 through 8, and three years as to Counts 10 and 11, all terms to run concurrently.

       137
             Rec. Doc. 57 at p. 5.

       138
             Id. at ¶ 79.

       139
             Id. at ¶¶ 77, 79.

       140
             Id. at ¶ 91.

       141
             Id. at ¶ 92.

       142
             Id.

       143
             Id. at ¶ 95.

       144
             Id. at ¶¶ 100–03.

       145
             Id. at ¶ 99.

       146
             Id. at pp. 12–18.

       147
             Id. at ¶ 64.


                                                       21
      Case 2:17-cr-00179-NJB-JVM Document 98 Filed 03/11/21 Page 22 of 23




       The Court must weigh all of the relevant factors under Section 3142(g) and Section

3553(a). Martin has an extensive criminal history involving possession of illegal substances and

violence. In the instant offense, Martin possessed and distributed significant quantities of heroin

and fentanyl. He also possessed multiple firearms in furtherance of his drug trafficking crimes.

Although the Court is sympathetic to Martin’s representation that his crimes were largely

motivated by his untreated drug addiction, the purpose of compassionate release is not to provide

for drug treatment. Martin’s pattern of criminal conduct has continued throughout his adult life,

suggesting that he would pose a danger to society if released. To date, Martin has served

approximately one-third of his 120-month sentence. Releasing Martin at this time would create

sentencing disparities between Martin and other defendants with similar criminal records

convicted of similar crimes, which is what Section 3553(a) attempts to prevent.148 Moreover, the

risks Martin faces if potentially exposed to COVID-19 are being addressed by the Bureau of

Prisons. Therefore, the Court finds that the relevant factors under Section 3142(g) and Section

3553(a) weigh against release.

                                              V. Conclusion

       For the reasons discussed above, this Court has the authority to grant compassionate

release under Section 3582(a)(1)(A). The Court finds that Martin’s medical conditions constitute

extraordinary and compelling reasons for a reduction in sentence. However, the Court notes that

Martin has not provided any updated information on how COVID-19 has impacted his new, low-

security facility. Moreover, the BOP has begun to administer COVID-19 vaccinations to inmates.

As of March 11, 2021, the BOP has distributed 75,395 doses of the COVID-19 vaccine



       148
           See United States v. Reed, No. CR 15-100, 2020 WL 2850145, at *4 (E.D. La. June 2, 2020) (Fallon, J.)
       (citing 18 U.S.C. § 3553(a)(6)).


                                                     22
      Case 2:17-cr-00179-NJB-JVM Document 98 Filed 03/11/21 Page 23 of 23




nationwide, and 182 inmates have been fully inoculated at FCI Texarkana.149 Additionally, the

Court finds that the requested reduction is inconsistent with the Section 3553(a) factors and

Martin would pose a danger to society if released. Accordingly,

       IT IS HEREBY ORDERED that Defendant Kenneth Martin’s motion for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A)150 is DENIED.

       NEW ORLEANS, LOUISIANA, this 11th
                                    ____ day of March, 2021.



                                                               _________________________________
                                                               NANNETTE JOLIVETTE BROWN
                                                               CHIEF JUDGE
                                                               UNITED STATES DISTRICT COURT




       149
             https://www.bop.gov/coronavirus/ (last visited Mar. 11, 2021).

       150
             Rec. Doc. 83.


                                                        23
